MEMORANDUM **
Khosrow Navaie appeals pro se from the district court’s judgment dismissing his claims under the Social Security Act for lack of subject matter jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Kildare v. Saenz, 325 F.3d 1078, 1082 (9th Cir.2003). We affirm.
The district court properly dismissed the action because Navaie failed to exhaust administrative remedies under the Social Security Act prior to seeking judicial review. See 42 U.S.C. § 405(g) (providing that an individual who has been denied benefits may seek judicial review only after obtaining a final decision of the Social Security Commissioner); Kildare, 325 F.3d at 1082. Navaie’s action was also untimely under 20 C.F.R. § 416.1488(b).
Navaie’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.